Citation Nr: 1232222	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  09-21 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of service connection for Peyronie's disease. 

2.  Entitlement to service connection for Peyronie's disease. 

3.  Entitlement to a compensable rating for the service-connected loss of erectile power. 


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his daughter


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel

INTRODUCTION

The Veteran had active military service from October 1952 to January 1957, July 1957 to July 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Los Angeles, California.  

By way of history, a January 2000 rating decision denied service connection for Peyronie's disease; the Veteran did not appeal and the January 2000 rating decision became final.  In May 2006, the Veteran filed a petition to reopen his previously denied claim and by way of the January 2008 rating decision the RO denied reopening the Veteran's claim.  Regardless of what the RO has done, the Board must address the question of whether new and material evidence has been received to reopen the claim, because the issue goes to the Board's jurisdiction to reach and adjudicate the underlying claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board is required to first address whether new and material evidence has been presented before the merits of a claim can be considered. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The Veteran, his wife, and daughter testified before the undersigned Veterans Law Judge in March 2012. 

At the hearing the Veteran stated that he wanted to file a claim of clear and unmistakable error in a May 1963 rating decision that reduced the Veteran's disability rating from 20 percent to 10 percent for his service-connected chronic lumbosacral strain.  This has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of a compensable rating for the service-connected loss of erectile power is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues herein decided has been accomplished.  

2.  In an January 2000 rating action, the RO denied the Veteran's claim of service connection for Peyronie's disease; the Veteran did not appeal and the decision became final.  

3.  The additional evidence received since the January 2000 rating decision is neither cumulative nor redundant of evidence previously of record, it relates to previously unestablished facts necessary to substantiate the claim, and it raises a reasonable possibility of substantiating the claim of service connection for Peyronie's disease.

4.  Extending the benefit of the doubt to the Veteran, his Peyronie's disease is related to his military service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of service connection for Peyronie's disease.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

2.  By extending the benefit of the doubt to the Veteran, his Peyronie's disease is due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Here, with regard to the issue herein decided, the decision below is granting in full the benefits sought.  Accordingly, even assuming that an error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

II.  Analysis

Petition to Reopen

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will,  therefore, undertake a de novo review of the new and material evidence issue. 

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen). 

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West , 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record. 

Here, in a January 2000 rating decision the RO denied service connection for Peyronie's disease because the Veteran's service treatment records were silent for any diagnosis or treatment of Peyronie's disease nor was there evidence that it was incurred in or aggravated by service.  The Veteran did not appeal and the January 2000 rating decision became final.  

Considering whether new and material evidence has been received to reopen the Veteran's claim of service connection for Peyronie's disease, the Board notes that the evidence received since the January 2000 decision includes private treatment records; an October 2007 VA examination; a June 2012 VHA opinion; and the Veteran's testimony before the Board.

The Board finds that the Veteran's testimony as well as the private medical opinions, October 2007 VA contracted examination, and June 2012 VHA opinion constitute new and material evidence because the April 1999 private opinion  gives a positive nexus opinion that the Veteran's Peyronie's disease is related to his in-service injury.  In addition, the June 2012 VHA opinion discusses the possibility of a nexus between the Veteran's Peyronie's disease  and in-service injury.  The newly submitted evidence is not cumulative or redundant; it relates to an unestablished fact necessary to substantiate his claim (in this case the newly submitted evidence goes to a nexus opinion that was not previously established), and it raises a reasonable possibility of substantiating the claim.  New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it may not convince the Board to grant a claim.  Hodge, 155 F.3d at 1356.  Thus, since the newly submitted evidence of record goes to a nexus opinion and establishing an in-service injury, which were reasons for the previous denial, the Board finds new and material evidence has been submitted.

The Board concludes that evidence submitted since the January 2000 RO rating decision is new and material and, thus, the claim for service connection for Peyronie's disease is reopened.

Service connection 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran testified that his Peyronie's disease is the result of his period of active service, to include an injury to his genitals.  A review of his service treatment shows that in May 1956 it was noted that the Veteran was struck in the left testicle.  A June 1956 treatment record noted that the Veteran complained of a painful, swollen left testicle; he reported he had struck the left testicle while on the firing range.  The examiner noted a diagnosis of probable acute epididymis-orchitis (post-traumatic).  Four days later, the Veteran reported swelling has subsided.  A clinical note dated on June 12, 1956 stated the Veteran was hospitalized for 5 days and included a diagnosis of orchitis due to trauma.  Also, in June 1956 the Veteran was put on limited duty for orchitis due trauma and an undetermined cause.  An October 1959 note included a complaint of blood coming from the penis after ejaculation.  
      
The Veteran's post-service treatment records include a December 1992 private treatment record where the Veteran complained of testicular pain on the left for three days; there were no masses or discoloration.  He reported he had problems since he was in the military.  The diagnosis was probable epididymitis.   In September 1994 it was noted that he had testicular pain three to four months ago.  In an April 1999 statement the Veteran's private physician indicated that he has been seeing the Veteran since November 1996 and at that time he had Peyronie's disease, orchtitis due to trauma, and testicular pain.  The physician opined that the Veteran's Peyronie's disease may have been secondary to an injury with trauma suffered while the Veteran was in active service in June 1956.  He further stated that although Peyronie's disease does not have an exact etiology many investigators are believing that trauma can certainly be a cause.  It was stated the Veteran also reported that his penis and testicles were involved which could lead to chronic testicular pain.  

In a July 2007 letter the Veteran's private physician stated that the Veteran was a patient for over 10 years and that the Veteran had Peyronie's disease.  He has a ribbon-like plaque along the dorsum of his penis.  He reported that the Veteran asserts he got this in 1956 due to an injury on the rifle range. 
      
During an October 2007 VA contracted examination the Veteran reported that during service, while at the firing range, he fell on a rock and landed in between his two legs and injured his testicles and penis.  He reported that he was hospitalized for five days and for the next three to four months his penis bled.  He complained of a "crooked" penis that turns to this left side.  On examination the testicles were atrophied bilaterally and the penis was mildly atrophied.  The VA examiner stated that the etiology of the atrophied testicles and penis could be explained by low testosterone and that the Veteran was currently receiving testosterone shots.  It was also stated that the Veteran's erectile dysfunction was multifold and at multiple levels: libido level, lack of interest, and length of erection.  The VA examiner noted that a crooked erection would be consistent with Peyronie's disease.   The VA examiner stated that this usually has to do with some abnormality of the connective tissues; however, the examiner referred to private physician's comments that it could also be related to the trauma that the Veteran suffered in service.  The VA examiner stated that she did not have sufficient medical records to confirm that opinion.  
      
In a March 2008 private treatment record, the physician noted that the Veteran wants him to write a letter supporting his injury is the cause of his Peyronie's disease.  The physician told him that he cannot support his claim.

In June 2012 the Veteran's claims file was reviewed by the Acting Chief of Urology at the Buffalo VA Hospital in order for a VHA opinion to be rendered.  He stated that Peyronie's disease is associated with trauma in multiple studies and that trauma could be external or due to intercourse.  It was noted that up to 40 percent of patients with Peyronie's disease report a history of external trauma to the penis, usually many years before developing the disease.  He stated that it is unknown on how many patients with trauma to the penis go on to develop Peyronie's disease and that in the cause of trauma nothing can be medically done to prevent developing Peyronie's disease in the future.  He then stated that "So yes, external trauma (similar to this case) and Peyronie's disease are strongly associated."

The VHA opinion then went on to look at the Veteran's symptoms described in the case against the scientific literature.  It was noted that Peyronie's disease can cause pain upon erection during the early phases of the disease, first year, and almost only during erection; it was noted that describing penile pain after the first year and without erection should not be correlated to Peyronie's disease.  Additionally, there is no relation to bleeding through the urethra and Peyronie's disease; a crush injury to the urethra could result in on and off bleeding and other conditions in the long run but not Peyronie's disease since Peyronie's disease is due to trauma to the erectile bodies of the penis and not the urethra.  It was also noted that trauma to the penis is not related to blood in the ejaculate, which the Veteran described for four months after the trauma; it was noted that blood in the ejaculate is very non-specific and no treatment but reassurance is required. 

It was further noted that immediately after the Veteran's trauma, he developed left testicular swelling that was managed successfully with antibiotics while in the hospital for five days and after five days he was discharged with a normal examination.  The VA examiner stated that trauma can cause a testicular rupture with severe swelling and pain and that surgical exploration and repair was required and that it definitely did not heal in five days.  It was also noted that whether treated or untreated it would require a few to several weeks until the swelling and pain subsided; thus, the Veteran did not have a testicular rupture.  

The VHA opinion went on to say that in the case of a severe trauma that did not cause a true rupture it could still cause testicular atrophy, though rare.  He stated that the Veteran went on to develop bilateral testicular atrophy as noted on multiple physical exams; the Veteran also had two children after the trauma.  The VHA examiner stated that he found it very difficult to correlate the Veteran's trauma to bilateral testicular atrophy.  It was noted causes of bilateral testicular atrophy are usually conditions that affect the whole body; it was noted that the list was endless with alcoholism being number one in the United Stated and other causes being liver failure, intake of hormones (like those taken by some body builders), malnutrition, and mumps.  

It was noted that there were a lot of reasons for the Veteran to develop erectile dysfunction and that it was most likely a combination with bilateral testicular failure probably being the main reason.  It was also noted that other reasons are posttraumatic stress disorder (PTSD) and depression, medications, back pain, back injury ( it was noted that there was no documented acute pack even during service), pain killers, discomfort and psychological effects of Peyronie's disease, and penile venous leak.  It was stated that erectile dysfunction and Peyronie's disease are correlated although any can precede the other.  It was also noted that venous leak is a cause for erectile dysfunction and it is not know the exact cause and why it develops.  It was noted that it might be related to sharp trauma (stab injury) or a gunshot to the genitalia; the VHA examiner stated that he could not correlate it to the Veteran's trauma.  

In addition to the Veteran's testimony, in a June 2006 statement the Veteran asserted that due to an accident at the firing range resulting in bleeding through the penis and loss of use of one testicle, he has developed Peyronie's disease.  The Veteran also submitted multiple treatise reports and internet articles indicating that while the cause of Peyronie's disease is unknown, cases that develop  suddenly are often caused by trauma.  

After a careful review of the Veteran's claims file, the Board finds that by granting the Veteran the benefit of doubt service connection for Peyronie's disease is warranted.  There are various medical opinions of record, the Board notes that while there are no definitive positive nexus opinions of records there are also no definitive negative nexus opinions of record.  The Board notes that the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  In October 2007 the VA examiner stated that she could not confirm the April 1999 private opinion that the Veteran's Peyronie's disease may be secondary to an in-service injury.  In addition, in May 2008 a private physician stated that he would not write a nexus opinion letter; however, the Board finds that this is not a probative nexus opinion since there was no accompanying rationale or reasoning for why a nexus opinion would be written.  The June 2012 VHA opinion stated that Peyronie's disease is associated with trauma and that 40 percent of Peyronie's disease patients report external trauma usually many years before developing Peyronie's disease.  In addition, the VHA opinion also stated that external trauma and Peyronie's disease are strongly associated; the Board finds that in this case, the Veteran's in-service injury was many years before the first established diagnosis in 1999.  The Board finds that though the VHA opinion did not give a definitive nexus opinion either way (positive or negative) he did establish that Peyronie's disease was usually associated with trauma; such circumstances fit this Veteran's case.  In addition, the Board notes that no other possible trauma or definitive etiology for the Veteran's Peyronie's disease has been given.  The credibility and weight to be assigned to these opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Thus, the Board finds that the evidence of record is in equipoise. 

The Board finds that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Throughout the course of his communications with VA, his private physician, and VA examiners, the Veteran has consistently maintained that his Peyronie's disease is the result of his in-service injury.  The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Lay statements made when medical treatment was being rendered may be afforded greater probative value.  These records were generated with a view towards ascertaining the appellant's then-state of physical fitness; they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  The Board finds it pertinent that the Veteran has repeatedly stated that his Peyronie's disease is related to his in-service injury and has repeatedly given the same account of the accident and the history of his Peyronie's disease.  Thus, the Board finds that the Veteran's statements are competent and credible in establishing that his Peyronie's disease is related to his in-service injury.  Therefore, the Board finds that the Veteran's Peyronie's disease is related to his military service. 

Resolving all doubt in favor of the Veteran, the Board finds the evidence for and against the claim to be at least in approximate balance and that service connection for Peyronie's disease is warranted. 

ORDER

As new and material evidence to reopen the claim for service connection for Peyronie's disease has been received, the appeal to this extent is allowed.  

Service connection for Peyronie's disease is granted.



REMAND

Since the Veteran has herein above been granted service connection for Peyronie's disease, the Board finds that the issue on appeal of a compensable rating for the service-connected loss of erectile power must be remanded.  The Board finds that the service-connected loss of erectile power is inextricably intertwined with the now service-connected Peyronie's disease.   The Board notes that, where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the two claims are inextricably intertwined.  Henderson v. West, 12 Vet. App. 11, 20 (1998), Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).  Thus, the Board finds that the issue of a compensable rating for the service-connected loss of erectile power must be remanded in order for the RO to determine the current disability rating for the now service-connected Peyronie's disease and to determine if there should be a combined rating.   If a veteran has separate and distinct manifestations relating to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Additionally, the Board notes that the last VA examination on record for the Veteran's service-connected loss of erectile power is an October 2007 VA examination.  When the available evidence is too old for an evaluation of the claimant's current condition VA's duty to assist includes providing him with a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Therefore, the Board finds that the Veteran should be scheduled for a new VA examination to determine the current severity of his service-connected loss of erectile power.

Prior to any VA examination, attempts should be made to obtain any outstanding records of pertinent medical treatment.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should take appropriate steps to contact the Veteran and request that he provide sufficient information, and if necessary authorization, to enable the RO/AMC to obtain any additional pertinent treatment records not currently of record.  Based on their response, the RO/AMC should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  

The RO/AMC should obtain all pertinent treatment records. 

If any records sought are not obtained, the RO/AMC should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe the further action to be taken.  

2.  The RO/AMC should schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected loss of erectile power.  The claims file must be made available to the examiner and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should detail the current nature and severity of the Veteran's service-connected loss of erectile power.  The VA examiner should determine and detail ALL symptomatology associated with the Veteran's service-connected loss of erectile power.  

The examiner's findings must be stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  

3.  The RO/AMC should determine the current disability rating for the now service-connected Peyronie's disease and to determine if there should be a combined rating with the Veteran's service-connected loss of erectile power. 

4.  The RO/AMC should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO/AMC should then readjudicate the claim on appeal.  If any benefit sought remains denied, the RO/AMC should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


